Exhibit 4.1 CAPITAL PLAN of the FEDERAL HOME LOAN BANK of TOPEKA TABLE OF CONTENTS Topic Section Authority 1 Definitions 2 Objectives 3 Capitalization 4 Capital Requirements and Ratios 5 Statutory and Regulatory Requirments 5.a Capital Ratios 5.b Capital Structure 6 Class A Common Stock 6.a Class B Common Stock 6.b Minimum Stock Purchase Requirement 7 Asset-Based Stock Purchase Requirement 7.a Specified Percentage 7.a.1 Minimum Dollar Amount 7.a.2 Maximum Dollar Amount 7.a.3 Asset-Based Stock Purchase Requirement Determination 7.a.4 New Members 7.a.5 Activity-Based Stock Purchase Requirement 7.b Advances 7.b.1 Acquired Member Assets (AMA) 7.b.2 Letters of Credit 7.b.3 Exchange Agreements 7.b.4 Continuing Monitoring Requirement; Change in Stock Requirements 7.c Dividends 8 No Dividend Preference 8.a Dividend Parity Threshold; Notice to Stockholders 8.b Calculation of Stock Dividend 8.c Compliance with Regulatory Capital Requirements 8.d Liquidation 9 Voting Rights 10 Ownership of Retained Earnings 11 Other Provision Governing Stock 12 Issuance 12.a Transfer 12.b Repurchase at Bank’s Initiative 12.c Repurchase or Exchange of Class A Common Stock 12.d Repurchase of Exchange of Class B Common Stock 12.e Bank’s Election to Exchange Class B Common Stock for Class A Common Stock 12.f Regular Exchange Program 12.g Cash in Lieu of Class A Common Stock 12.h Withdrawal from Membership; Stock Redemption Requests 13 Voluntary Withdrawal 13.a Cancellation of Withdrawal Notice 13.b Stock Redemption Request 13.c Redemption, Repurchase and Exchange Limitations 13.d Redemption Request Prior to Exchange 13.e Cancellation of Stock Redemption Request of Request to Withdraw From Membership 13.f Involuntary Withdrawal 13.g Termination of Membership Resulting From Merger of Consolidation 13.h Other Provisions Governing Involuntary Termination of Membership 13.i Implementation of Plan 14 Conversion Date 14.a Conversion of Shares 14.b Cancellation of Shares 14.c Opt Out 14.d Members in the Process of Withdrawing from Membership 14.e Orderly Liquidation 14.f Failure to Opt Out 14.g Amendment of Plan 15 Basis for Implementation 16 Independent Accountant 17 Rating Agency 18 2 Adopted by Board of Directors: July 22, 2008 Approved by Federal Housing Finance Agency: March 6, 2009 Federal Home Loan Bank of Topeka Capital Plan 1) Authority.This Capital Plan is established pursuant to the Federal Home Loan Bank Act (12 U.S.C. 1421 et seq.) and Title 12 of the Code of Federal Regulations (C.F.R.) promulgated by the Federal Housing Finance Board and sets forth a plan for the establishment and implementation of a new capital structure for the Federal Home Loan Bank of Topeka. 2) Definitions. For purposes of this Plan, all capitalized terms used but not defined elsewhere have the following meanings: Activity-Based Stock Purchase Requirement means the Stock purchase requirement under which a Member must acquire and hold a specific amount of Class B Common Stock as a condition of transacting business with the Bank, the aggregate amount of which is a function of the volume of particular products or services provided to that Member by the Bank. Acquired Member Assets (AMA) means those assets acquired from Members by the Bank in accordance with 12 C.F.R. Part 955. Advance has the same meaning as set forth in 12 C.F.R. 900.2. Asset-Based Stock Purchase Requirement means the Stock purchase requirement under which a Member must acquire and hold a specific amount of Class A Common Stock based on that Member’s total assets. Bank means the Federal Home Loan Bank of Topeka. Board means the board of directors of the Bank. Business Day means any day on which the Bank is open to conduct business. Class A Common Stock means Stock issued by the Bank that has a par value of one hundred dollars ($100) per share and is redeemable at par for cash on six (6) months’ written notice to the Bank, consistent with Finance Board regulations. Class B Common Stock means Stock issued by the Bank that has a par value of one hundred dollars ($100) per share and is redeemable at par for cash on five (5) years’ written notice to the Bank, consistent with Finance Board regulations. Conversion Date means the date upon which the Bank’s current stock is converted into Stock as provided under this Plan. Dividend Parity Threshold means a dividend rate expressed as a percentage per annum up to which the dividends paid per share on Class A Common Stock and Class B Common Stock must be equal. Excess Class B Common Stock means the amount of Class B Common Stock owned by each Member in excess of its Activity-Based Stock Purchase Requirement. Excess Stock means the Stock held by a given Member that is in excess of that Member’s then current Minimum Stock Purchase Requirement. Exchange means the simultaneous repurchase by the Bank of excess shares of one class of Stock and the purchase of an equivalent number of shares of another class of Stock on behalf of a Member. FHLBank Act means the Federal Home Loan Bank Act, as amended from time to time, and codified at 12 U.S.C. 1421 et seq. FHLBanks means the twelve Federal Home Loan Banks created by the FHLBank Act. Finance Board means the Federal Housing Finance Board, the regulator of the Bank, and any successor regulator of the Bank. GAAP means generally accepted accounting principles in the United States of America. Leverage Capital Ratio means the percentage value obtained by dividing weighted Total Capital by the Bank’s total assets.For purposes of this calculation, weighted Total Capital shall be computed by multiplying Permanent Capital by 1.5 and adding to this product all other components of Total Capital. Member means an institution that has been approved for Membership and has satisfied its Minimum Stock Purchase Requirement and all other conditions of Membership, as set forth herein or as may otherwise be applicable. 3 Membership means all of the rights, privileges and obligations associated with being a Member. Minimum Stock Purchase Requirement means the total amount of Stock that must be purchased by a Member as set forth in Section 7 hereof, which requirement is based both on a Member’s asset size and activity with the Bank. Permanent Capital means the amount of retained earnings of the Bank, determined in accordance with GAAP, plus the amounts paid in for Class B Common Stock. Plan means this Capital Plan, as amended, supplemented or modified from time to time. Redemption means the acquisition by the Bank of outstanding shares of Stock from a Member at par value in cash, based on a written request from that Member, following the expiration of the statutory Redemption notification period for the Stock. Redemption Cancellation Fee means the fee imposed by the Bank upon a Member that has given the Bank notice of the Member’s intent to redeem Stock or its request to withdraw from Membership, and such Redemption request or request to withdraw from Membership is subsequently cancelled, revoked or withdrawn. Regulatory Capital Requirements means the amount of Total Capital and Permanent Capital that the Bank is required to hold to comply with the Total Capital and Risk-Based Capital requirements, respectively, set forth in the FHLBank Act and 12 C.F.R. Part 932. Repurchase means the acquisition by the Bank of shares of Excess Stock at par value in cash and at the Bank’s discretion prior to the expiration of the required Redemption notification period applicable to such Excess Stock. Risk-Based Capital means the Permanent Capital carried to mitigate the impact of credit risk, market risk, and operations risk on the Bank. Risk Management Policy means a policy approved by the Board in accordance with the provisions of 12 C.F.R. Part 917 that addresses the Bank’s management of its exposure to credit risk, market risk, liquidity risk, business risk, and operations risk. Stock means Class A Common Stock and/or Class B Common Stock. Total Capital of the Bank means the aggregate sum of the Bank’s Permanent Capital plus the amounts paid-in for Class A Common Stock, and any general allowance for losses and any other amounts from sources available to the Bank to absorb losses incurred by the Bank that the Finance Board determines to be appropriate. Total Capital Ratio means the percentage value obtained by dividing unweighted Total Capital by the Bank’s total assets. 3) Objectives.The objectives of the Plan are to: a) Establish and maintain a capital structure that will provide for the safe and sound operation of the Bank while promoting the long-term financial viability of the Bank and the Bank’s ability to support the business activities of its Members within applicable statutory and regulatory authorities and at the same time preserving the cooperative nature of the FHLBanks. b) Set forth provisions governing Stock in compliance with 12 C.F.R. Part 931. c) Provide sufficient Total Capital and Permanent Capital to comply with the Bank’s Regulatory Capital Requirements. d) Implement a flexible capital structure that is expected to facilitate the long-term growth and profitability of the Bank and allow the Bank to provide greater value to its members.The capital structure authorized in this Plan provides for the Bank as well to repurchase shares and for Members to request Redemption of their shares of Stock subject to compliance with the provisions of this Plan and applicable rules and regulations promulgated by the Finance Board. 4) Capitalization. Adequate capitalization is required in order to: (a) provide for the safe and sound operation of the Bank; (b) permit prudent leveraging into products and services of benefit to Members; (c) provide appropriate risk-adjusted Member dividend returns; (d) protect the Bank’s creditors against potential loss; (e) generate earnings sufficient to meet the Bank’s various community support and public purpose obligations; and (f) comply with the Bank’s Regulatory Capital Requirements.The need for capital is a function of the volumes of and risks inherent in the products and services provided by the Bank to its Members. 4 5) Capital Requirements and Ratios. a) Statutory and Regulatory Requirements.The Finance Board interprets and implements statutory requirements established for the FHLBanks by the U.S. Congress.As required by the FHLBank Act, the Finance Board has adopted regulations prescribing various minimum levels of capital that must be held by FHLBanks.The capital regulations require the Bank to maintain a Total Capital Ratio at least equal to four percent (4.0%), a Leverage Capital Ratio at least equal to five percent (5.0%) and Permanent Capital in an amount at least sufficient to cover its Risk-Based Capital requirement. The Finance Board has adopted capital requirements that incorporate factors weighing the relative risk incurred by each FHLBank.The Bank’s Risk-Based Capital requirement is equal to the sum of its capital requirements for credit risk, market risk and operations risk, each as defined by the Finance Board.The Bank must calculate its Risk-Based Capital requirement and provide such calculations to the Finance Board monthly. b) Capital Ratios.In order to ensure continuing capital adequacy, and compliance with minimum regulatory Total Capital requirements and minimum Risk-Based Capital requirements, management and the Board shall review the Bank’s capital position on an ongoing basis.The Total Capital Ratio, Leverage Capital Ratio and Risk-Based Capital requirement shall be presented at each scheduled business meeting of the Board. 6) Capital Structure.Under this Plan, the Bank’s capital structure shall consist of two classes of Stock (Class A Common Stock and Class B Common Stock) which may be purchased and held only by Members.Class A Common Stock and Class B Common Stock shall only be issued, redeemed and repurchased at a par value of one hundred dollars ($100) per share.Establishment of two classes of Stock and the distinctions between them are made in the Plan to facilitate efficient monitoring and management of the Bank’s capital structure on an ongoing basis. a) Class A Common Stock. Class A Common Stock must be held to satisfy a Member’s Asset-Based Stock Purchase Requirement.Each Member will be required to purchase and maintain a defined minimum amount of Class A Common Stock for as long as it is a Member.Dividends on shares of Class A Common Stock are non-cumulative and may be paid either in cash or as a Stock dividend in the form of shares of Class B Common Stock. b) Class B Common Stock. Shares of Class B Common Stock must be held to satisfy the Activity-Based Stock Purchase Requirement.Dividends on shares of Class B Common Stock are non-cumulative and may be paid either in cash or as a Stock dividend in the form of shares of Class B Common Stock. 7) Minimum Stock Purchase Requirement.A Member’s Minimum Stock Purchase Requirement shall consist of Stock ownership of Class A Common Stock based on the Member’s asset size (Asset-Based Stock Purchase Requirement).In addition, there will be an Activity-Based Stock Purchase Requirement.The Bank will not issue fractional shares of Stock.Minimum purchase requirements for Class A Common Stock and Class B Common Stock will be rounded up to the nearest one hundred dollars ($100). a) Asset-Based Stock Purchase Requirement.Each Member shall purchase and maintain, as a condition of Membership for as long as it is a Member, an amount of Class A Common Stock having a cumulative par value equal to a specified percentage of the Member’s total assets as of December 31 of the preceding calendar year.The Asset-Based Stock Purchase Requirement shall be subject to minimum and maximum dollar amounts.The Board will establish the specified percentage and the maximum Asset-Based Stock Purchase Requirement from time to time and changes thereto do not require Finance Board approval, provided they fall within the parameters set forth below. 1) Specified Percentage.The initial specified percentage of the Member’s total assets established in this Plan by the Board for the Asset-Based Stock Purchase Requirement shall be two-tenths of one percent (0.2%).Under this Plan the Asset-Based Stock Purchase Requirement may permissibly fall within a range of not less than one-tenth of one percent (0.1%) and not greater than four-tenths of one percent (0.4%) of the Member’s total assets. 2) Minimum Dollar Amount.The minimum Asset-Based Stock Purchase Requirement shall be one thousand dollars ($1,000). 3) Maximum Dollar Amount.The initial maximum dollar amount established in this Plan by the Board for the Asset-Based Stock Purchase Requirement shall be one million dollars ($1,000,000).The maximum Asset-Based Stock Purchase Requirement may permissibly fall within a range of not less than five hundred thousand dollars ($500,000) and not greater than two and one-half million dollars ($2,500,000). 4) Asset-Based Stock Purchase Requirement Determination.The Bank shall determine the Asset-Based Stock Purchase Requirement based on the most recent end-of-year regulatory reports filed by a Member with its primary regulator and notify each Member no later than April 20 of every year of the required amount of Class A Common Stock the Member is required to purchase and hold.If a Member needs to hold additional Class A Common Stock to meet its Asset-Based Stock Purchase Requirement, the Bank will purchase such Stock at par on behalf of the Member by debiting the Member’s demand deposit account on April 30 or the preceding Business Day if April 30 is not a Business Day in an amount equal to the par value of such Stock. In addition, the Bank shall recalculate the Asset-Based Stock PurchaseRequirement for any Member that is involved in, or the subject of, any merger or acquisition as of the date of the completion of the merger or acquisition. 5 If a Member is merged into an institution that is not a Member, or if a Member sells all of its assets and liabilities to a non-Member and ceases to operate its business, the Bank may, in its discretion, upon completion of the merger or sale recalculate that Member’s Asset-Based Stock Purchase Requirement, which may be zero dollars ($0) since the former Member’s charter may have no remaining assets upon which to base any Asset-Based Stock Purchase Requirement.If the former Member would not be in compliance with its Activity-Based Stock Purchase Requirement after recalculation of the former Member’s Asset-Based Stock Purchase Requirement, the Bank may, in its discretion, Exchange the former Member’s Excess Class A Common Stock for Class B Common Stock to the extent necessary for the former Member to comply with its Activity-Based Stock Purchase Requirement.If, as a result of such recalculation and/or Exchange, Excess Class A Common Stock is found to exist, such Excess Stock may be repurchased immediately by the Bank, provided that the Bank will be in compliance after such Repurchase with its Regulatory Capital Requirements.In such circumstances, Class B Common Stock owned by the former Member to meet its Activity-Based Stock Purchase Requirements will become Excess Stock when such Stock is not required to fulfill an Activity-Based Stock Purchase Requirement and may be repurchased at that time, provided the Bank will be in compliance after such Repurchase with its Regulatory Capital Requirements. 5) New Members. Upon approval of an application for Membership, the Bank shall notify the applicant of its Asset-Based Stock Purchase Requirement based on the applicant’s most recent annual regulatory report filed with its primary regulator.For new de novo Members that have not yet filed an annual regulatory report with their primary regulators, the initial Asset-Based Stock Purchase Requirement shall be one thousand dollars ($1,000).The applicant shall meet its Asset-Based Stock Purchase Requirement no later than sixty (60) calendar days following notification by the Bank of the approval of its Membership application and Membership shall commence at the time the applicant purchases sufficient Class A Common Stock to meet its Asset-Based Stock Purchase Requirement.All initial Stock purchases by new Members must be initiated by authorized Member personnel in writing and will be transacted by debiting the new Member’s demand deposit account for the par value of the Class A Common Stock sufficient to meet its Asset-Based Stock Purchase Requirement. b) Activity-Based Stock Purchase Requirement.Each Member shall purchase and maintain, as a condition of doing business with the Bank, an amount of Class B Common Stock having a cumulative par value equal to the sum of the amounts set forth below in Section 7(b)(1) through (4), less the Member’s Asset-Based Stock Requirement determined pursuant to Subsection 7(a).A Member shall meet this Activity-Based Stock Purchase Requirement for as long as the activity with the Bank requiring imposition of such Activity-Based Stock Purchase Requirement remains outstanding.The Board will establish the percentage for each Activity-Based Stock Purchase Requirement from time to time and changes thereto do not require Finance Board approval provided each is within the percentages set forth below in Subsections 7(b)(1) through 7(b)(4).The Board may apply any such revised Activity-Based Stock Purchase Requirement to all activity then outstanding or only to activity which arises after the effective date of the change.At the time a Member enters into a transaction that requires the purchase of Class B Common Stock under this provision of the Plan, the Bank will purchase such Stock on behalf of the Member in the following two ways: · exchanging Excess Class A Common Stock held by the Member into a like number of shares of Class B Common Stock sufficient to enable the Member to meet its Activity-Based Stock Purchase Requirement; if this is insufficient to enable the Member to meet its Activity-Based Stock PurchaseRequirement, then · by debiting the Member’s demand deposit account for the remaining amount of its Activity-Based Stock Purchase Requirement. 1) Advances.The initial requirement established by the Board for Advances is an amount equal to five percent (5.0%) of the principal amount of Advances outstanding to the Member.The amount of Stock required to support Advance activity shall be determined each time the Member is issued a new Advance and must be satisfied when the Advance is made.Under this Plan, the amount of a Member’s Activity-Based Stock Purchase Requirement based on that Member’s Advance activity may permissibly fall within a range of not less than four percent (4.0%) and not greater than six percent (6.0%) of the principal amount of Advances outstanding to the Member. 2) Acquired Member Assets (AMA).The initial requirement established by the Board for AMA, including loans from the Mortgage Partnership Finance® Program, is an amount equal to two percent (2.0%) of the current outstanding principal balance of AMA originated by or through the Member and acquired by the Bank subject to a maximum AMA requirement of one and one-half percent (1.5%) of the Member’s total assets as of December 31 of the preceding calendar yearThe amount of Stock required to support AMA activity shall be determined when the AMA activity is funded by the Bank or purchased from the Member.Under this Plan the amount of a Member’s Activity-Based Stock Purchase Requirement based on that Member’s AMA activity may permissibly fall within a range from zero percent (0.0%) to not greater than six percent (6.0%) of the current outstanding principal balance of AMA originated by or through that Member and acquired by the Bank and the maximum AMA requirement may permissibly fall within a range from one percent (1.0%) to three percent (3.0%) of the Member’s total assets as of December 31 of the preceding year. 3) Letters of Credit.The initial requirement established by the Board for letters of credit is an amount equal to zero percent (0.0%) of the principal amount of letters of credit outstanding at the request of the Member.The amount of Stock required to support letter of credit activity shall be calculated each time a new letter of credit is issued on behalf of the Member and must be satisfied when the letter of credit is issued.Under this Plan the amount of a Member’s Activity-Based Stock Purchase Requirement based on letters of credit issued on behalf of that Member may permissibly fall within a range from zero percent (0.0%) to not greater than one percent (1.0%) of the principal amount of letters of credit outstanding at the request of that Member. 6 4) Exchange Agreements.The initial requirement established by the Board for exchange agreements (including but not limited to interest rate swaps, currency swaps, caps, collars, floors and equity options) is an amount equal to zero percent (0.0%) of the notional principal of the outstanding exchange agreements with the Member.The amount of Stock required to support exchange agreement activity shall be calculated each time the Member enters into a new exchange agreement or transaction and must be satisfied when the new exchange agreement or transaction is effective.Under this Plan the amount of a Member’s Activity-Based Stock Purchase Requirement based on exchange agreements (as defined above) may permissibly fall within a range from zero percent (0.0%) to not greater than two percent (2.0%) of the notional principal of the outstanding exchange agreements with that Member. c) Continuing Monitoring Requirement; Change in Stock Requirements.To maintain prudent and ongoing compliance with Finance Board regulations, the Board shall review the Plan at least annually to determine whether adjustments are required with respect to one or more of the following: 1) specific Stock purchase requirements and/or the types of activities to which these shall apply; 2) the exercise by the Bank of its discretion to repurchase Excess Stock and the methodology employed to effect such Repurchases; 3) any increases or decreases in Redemption Cancellation Fees; and 4) the introduction of any new subclasses of Stock. As part of this continuing obligation to monitor the Plan, the Board shall review and, as necessary, adjust the Asset-Based Stock Purchase Requirement and the Activity-Based Stock Purchase Requirement to ensure that the Stock required to be purchased and maintained by Members, along with other allowable sources of capital including Retained Earnings determined in accordance with GAAP, is sufficient to allow the Bank to comply with its Regulatory Capital Requirements.Upon notification of a change in the Asset-Based Stock Purchase Requirement or the Activity-Based Stock Purchase Requirement, a Member shall have sixty (60) calendar days from the notification date to comply with the new Minimum Stock Purchase Requirement.During said sixty (60)-day period, however, a Member will be ineligible to engage in any new activity with the Bank unless the Member is then in compliance with the new Minimum Stock Purchase Requirement.A Member may elect to reduce its outstanding business with the Bank as a means of complying with the adjusted Activity-Based Stock Purchase Requirement.For each Member that is not in compliance with the new Minimum Stock Purchase Requirement at the end of the sixty (60)-day period, the Bank will: · exchange Excess Class A Common Stock or Excess Class B Common Stock held by each Member into a like number of shares of Class B Common Stock or Class A Common Stock sufficient to enable the Member to meet its new Minimum Stock Purchase Requirement; if this is insufficient to enable the Member to meet its new Minimum Stock Purchase Requirement, then · purchase such amount of Class A Common Stock and/or Class B Common Stock necessary to bring the Member into compliance with the new Minimum Stock Purchase Requirement on behalf of the Member by debiting the Member’s demand deposit account. 8) Dividends.The Board, in conformance with the FHLBank Act and applicable Finance Board regulations, may declare dividends, expressed as a percentage rate per annum based upon the par value of Stock, from time to time on the shares of Class A Common Stock outstanding and the shares of Class B Common Stock outstanding as provided below, provided the Bank will continue to meet its Regulatory Capital Requirements after such dividend payment. a) Dividend Parity Threshold; Notice to Stockholders.The Board shall establish and notify Members of the initial Dividend Parity Threshold on or before the Conversion Date. The Dividend Parity Threshold will be expressed as a negative or positive spread relative to a published interest rate index or an internally calculated reference interest rate based upon any of the Bank’s assets or liabilities.The Dividend Parity Threshold may be changed from time to time at the discretion of the Board.The Bank shall notify Members of any change to the Dividend Parity Threshold at least ninety (90) calendar days prior to a dividend payment. b) No Dividend Preference.The dividend rate per annum for Class A Common Stock and Class B Common Stock will be equal up to the Dividend Parity Threshold.Dividend rates in excess of the Dividend Parity Threshold may be paid on Class A Common Stock or Class B Common Stock at the discretion of the Board; provided, however, that the dividend rate per annum paid on the Class B Common Stock shall equal or exceed the dividend rate per annum paid on the Class A Common Stock.For purposes of the establishment of dividend rates, the Bank may project for the dividend period the reference interest rate used in the Dividend Parity Threshold calculation, in the Bank’s absolute discretion, and may declare and pay dividends at rates per annum based on such projection without regard to the actual reference interest rate subsequently published or calculated for the dividend period. c) Calculation of Stock Dividend.In determining the number of shares to be issued when Stock dividends are declared, the number of shares will be rounded down to the nearest one hundred dollars ($100) of par value and any fractional shares shall be distributed in the form of a cash dividend. d) Compliance with Regulatory Capital Requirements.The Bank shall not declare or pay a dividend if it is not, or if after paying the dividend it would not be, in compliance with its Regulatory Capital Requirements. 9) Liquidation.The claims of holders of Class A Common Stock and the claims of holders of Class B Common Stock shall be pari passu with respect to the assets of the Bank in any liquidation proceeding.Any cash and property remaining after the satisfaction of all valid obligations of the Bank shall be divided between the Class A Common Stockholders and the Class B Common Stockholders in proportion to the number of shares of each class of Stock outstanding.Any rights set forth in this section can be modified, restricted or eliminated by any rules, regulations or orders prescribed by the Finance Board. 7 Voting Rights.A Member shall have the right to vote its Class A Common Stock and Class B Common Stock in elections of members of the Board to represent Members in the particular Member’s state.For each directorship that is to be filled in an election, each Member located in the state to be represented by the directorship is entitled to cast one vote for each share of Stock the Member was required to hold under this Plan as of December 31 of the calendar year immediately preceding the election year.No Member, however, may cast for any one directorship a number of votes representing that Member’s shares of a class of Stock that exceeds the average number of shares of that class of Stock that all Members located in that state were required to hold as of December 31 of the calendar year immediately preceding the election year.This limitation shall be calculated separately for holdings of Class A Common Stock and Class B Common Stock. Ownership of Retained Earnings.The owners of Class B Common Stock shall have an ownership interest in the retained earnings, surplus, undivided profits and equity reserves, if any, of the Bank, but shall have no right to receive any portion of those items, except through declaration of a dividend or capital distribution approved by the Board or through the liquidation of the Bank and provided such ownership interest shall not preclude the Bank from paying dividends to Class A Common Stockholders from retained earnings or adversely impact the right of Class A Common Stockholders to receive liquidating distributions as otherwise described in this Plan. Other Provisions Governing Stock. a) Issuance. Stock shall not be issued by the Bank other than in accordance with 12 C.F.R. 931.2 and may only be issued to Members. b) Transfer.Stock may be traded only between the Bank and its Members.A Member may not transfer any Stock to any other person or entity, including another Member; provided, however, that in the event of a merger or consolidation of two or more Members the Stock of the disappearing Member or Members shall be transferred by the Bank to the surviving or consolidated Member.In the event of a merger or consolidation of one or more Members into a non-Member institution, the Bank will redeem the Stock owned by the merged or acquired Member in accordance with the provisions of Section 13(h) hereof. c) Repurchase at Bank’s Initiative.The Bank, in its discretion, may develop a Repurchase program as to Excess Stock held by Members.Any such Excess Stock Repurchase program adopted by the Bank will be implemented based on an objective formula and applied to all Members equally.If, in applying such formula, the Bank would fail to meet its Regulatory Capital Requirements, then the Bank will repurchase Excess Stock only up to an amount that would permit the Bank to continue to meet its Regulatory Capital Requirements.In such an event, the Bank shall repurchase such Excess Stock from affected Members on a pro rata basis established by the Bank in its formula.Prior to repurchasing Excess Stock on its own initiative, the Bank shall provide a Member not less than five (5) Business Days’ written notice of such Repurchase. d) Repurchase or Exchange of Class A Common Stock.At the request of a Member through a written Redemption request submitted to the Bank, the Bank may, in its discretion, repurchase from that Member shares of Class A Common Stock which exceed the Member’s Asset-Based Stock Purchase Requirement, provided that the Bank will continue to meet its Regulatory Capital Requirements after the Repurchase.Refer to Section 13(c) hereof for a discussion of written Redemption requests made of the Bank not in connection with a notice of withdrawal. Likewise, at the request of a Member through a written Exchange request submitted to the Bank, the Bank may, in its discretion, Exchange for shares of Class B Common Stock shares of Class A Common Stock which exceed the Member’s Asset-Based Stock Purchase Requirement, provided that the Bank will continue to meet its Regulatory Capital Requirements after the Exchange.The Bank will notify the Member within five (5) Business Days of the receipt of the written Exchange request if the Bank intends to deny the request.Any such Exchange request that is denied by the Bank becomes null and void, with the Bank under no obligation to warehouse such requests in the event that it should decide to accept and process Exchange requests at some time in the future. Absent Bank notification of its intent to deny the member’s written Exchange request within five (5) Business Days of the receipt of the written Exchange request, the Bank will exchange such stock subject to the written Exchange request. e) Repurchase or Exchange of Class B Common Stock.At the request of a Member through a written Redemption request submitted to the Bank, the Bank may, in its discretion, repurchase from that Member shares of Class B Common Stock which exceed the Member’s Activity-Based Stock Purchase Requirement, provided that the Bank will continue to meet its Regulatory Capital Requirements after the Repurchase.Refer to Section 13(c) hereof for a discussion of written Redemption requests made of the Bank not in connection with a notice of withdrawal. Likewise, at the request of a Member through a written Exchange request submitted to the Bank, the Bank may, in its discretion, Exchange for shares of Class A Common Stock shares of Class B Common Stock which exceed the Member’s Activity-Based Stock Purchase Requirement, provided that the Bank will continue to meet its Regulatory Capital Requirements after the Exchange.The Bank will notify the Member within five (5) Business Days of the receipt of the written Exchange request if the Bank intends to deny the request.Any such Exchange request that is denied by the Bank becomes null and void, with the Bank under no obligation to warehouse such requests in the event that it should decide to accept and process Exchange requests at some time in the future. Absent Bank notification of its intent to deny the member’s written Exchange request within five (5) Business Days of the receipt of the written Exchange request, the Bank will exchange such stock subject to the written Exchange request. f) Bank’s Election to Exchange Class B Common Stock for Class A Common Stock.If the Bank will continue to meet its Regulatory Capital Requirements after such Exchange, the Bank may, in its discretion, elect to exchange all or a portion of the Excess
